      Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.910 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 SUZANNE MARIE CARPENTER,

          Plaintiff,
 v.                                                                   Hon. Sally J. Berens

 COMMISSIONER OF SOCIAL SECURITY,                                     Case No. 1:19-cv-00130

       Defendant.
 _____________________________________/

                                             OPINION

         This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

to review a final decision of the Commissioner of Social Security denying Plaintiff’s claim for

Disability Insurance Benefits (DIB) under Title II of the Social Security Act. The parties have

agreed to proceed in this Court for all further proceedings, including an order of final judgment.

Section 405(g) limits the Court to a review of the administrative record and provides that if the

Commissioner’s decision is supported by substantial evidence it shall be conclusive.             The

Commissioner has found that Plaintiff is not disabled within the meaning of the Act for the period

between September 22, 2013, through August 10, 2016. For the reasons stated below, the Court

concludes that the Commissioner’s decision is not supported by substantial evidence.

Accordingly, the Commissioner’s decision is vacated and the matter remanded for further

factual findings pursuant to sentence four of 42 U.S.C. § 405(g).

                                    STANDARD OF REVIEW

         The Court’s jurisdiction is confined to a review of the Commissioner’s decision and of the

record made in the administrative hearing process. See Willbanks v. Sec’y of Health & Human

Servs., 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social security case is
   Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.911 Page 2 of 12



limited to determining whether the Commissioner applied the proper legal standards in making her

decision and whether there exists in the record substantial evidence supporting that decision. See

Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989). The Court may

not conduct a de novo review of the case, resolve evidentiary conflicts, or decide questions of

credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). It is the Commissioner who

is charged with finding the facts relevant to an application for disability benefits, and her findings

are conclusive provided they are supported by substantial evidence. See 42 U.S.C. § 405(g).

       Substantial evidence is more than a scintilla, but less than a preponderance. See Cohen v.

Sec’y of Dept. of Health & Human Servs., 964 F.2d 524, 528 (6th Cir. 1992). It is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion. See Richardson

v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d 342, 347 (6th Cir. 1993). In

determining the substantiality of the evidence, the Court must consider the evidence on the record

as a whole and take into account whatever in the record fairly detracts from its weight. See

Richardson v. Sec’y of Health & Human Servs., 735 F.2d 962, 963 (6th Cir. 1984). As has been

widely recognized, the substantial evidence standard presupposes the existence of a zone within

which the decision maker can properly rule either way without judicial interference. See Mullen

v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986). This standard affords to the administrative decision

maker considerable latitude and indicates that a decision supported by substantial evidence will

not be reversed simply because the evidence would have supported a contrary decision. See Bogle,

998 F.2d at 347; Mullen, 800 F.2d at 545.

                                   PROCEDURAL POSTURE

       On August 14, 2015, Plaintiff applied for DIB alleging a disability onset date of September

22, 2013. (PageID.35.) Her claim was initially denied on December 29, 2015. (Id.) The claimant


                                                  2
    Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.912 Page 3 of 12



has insured status through December 31, 2019. (Id.) A timely request for a hearing was filed on

January 19, 2016, and Administrative Law Judge Thomas L. Walters held a hearing on August 3,

2017. (Id.) On October 26, 2017, he issued a decision finding Plaintiff not disabled within the

meaning of the Social Security Act before August 10, 2016, but disabled as of that date (her 50th

birthday) through the date of his decision.       (PageID.35-42.)    The Appeals Council denied

Plaintiff’s request for review, rendering the ALJ’s decision final. (PageID.21.)

                             ANALYSIS OF THE ALJ’S DECISION

         The social security regulations articulate a five-step sequential process for evaluating

disability. See 20 C.F.R. §§ 404.1520(a-f), 416.920(a-f).1 If the Commissioner can make a

dispositive finding at any point in the review, no further finding is required. See 20 C.F.R. §§

404.1520(a), 416.920(a).      The regulations also provide that, if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

her residual functional capacity. See 20 C.F.R. §§ 404.1545, 416.945.


1
    1.    An individual who is working and engaging in substantial gainful activity will not be found
         to be “disabled” regardless of medical findings (20 C.F.R. §§ 404.1520(b), 416.920(b));

    2. An individual who does not have a “severe impairment” will not be found “disabled” (20
       C.F.R. §§ 404.1520(c), 416.920(c));

    3. If an individual is not working and is suffering from a severe impairment which meets the
       duration requirement and which “meets or equals” a listed impairment in Appendix 1 of
       Subpart P of Regulations No. 4, a finding of “disabled” will be made without consideration
       of vocational factors (20 C.F.R. §§ 404.1520(d), 416.920(d));

    4. If an individual is capable of performing her past relevant work, a finding of “not disabled”
       must be made (20 C.F.R. §§ 404.1520(e), 416.920(e));

    5. If an individual’s impairment is so severe as to preclude the performance of past work,
       other factors including age, education, past work experience, and residual functional
       capacity must be considered to determine if other work can be performed (20 C.F.R.
       §§ 404.1520(f), 416.920(f)).


                                                  3
   Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.913 Page 4 of 12



       The burden of establishing the right to benefits rests squarely on Plaintiff’s shoulders, and

she can satisfy her burden by demonstrating that her impairments are so severe that she is unable

to perform her previous work, and cannot, considering her age, education, and work experience,

perform any other substantial gainful employment existing in significant numbers in the national

economy. See 42 U.S.C. § 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden of proof shifts

to the Commissioner at step five, Plaintiff bears the burden of proof through step four of the

procedure, the point at which her residual functional capacity (RFC) is determined. See Bowen v.

Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th

Cir. 1997).

       The ALJ determined that Plaintiff had the following severe impairments, none of which

met or medically equaled one of the listed impairments: (1) “degenerative disc disease of the spine

status-post decompression/fusion,” (2) “status-post cardiac stenting and pacemaker placement,”

and (3) thyroid disorder. (PageID.37-38.) He also determined that she had not engaged in

substantial gainful activity since the alleged onset date: September 22, 2013. (PageID.37.)

       With respect to Plaintiff’s residual functional capacity, the ALJ determined that from

September 22, 2013, Plaintiff had the residual functional capacity to perform sedentary work with

additional limitations. (PageID.38-41.) Specifically, he found she “can occasionally bend, turn,

crouch, stoop, climb, crawl, and kneel; cannot walk beyond a city block; and can perform simple,

routine, and repetitive tasks due to chronic pain.” (PageID.38.) He noted that she had at least a

high school education and spoke English. (PageID.40.)

       In summarizing the medical evidence, the ALJ noted that Plaintiff injured her back at work

in September 2013. (PageID.38.) “Physical examination revealed a guarded leg lift, leg extension,

and knee movement. There was tenderness and spasm in her thoracolumbar, lumbar, lumbosacral



                                                4
   Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.914 Page 5 of 12



area.” (Id.) Her complaints of pain continued, and treatment notes indicated “back pain with

numbness and weakness in her lower extremities.” (PageID.38-39.) Imaging in that time period

“revealed anterolisthesis of L4 relative to L5.” (PageID.39.) The ALJ noted that in March 2014

practitioners had stated she could walk a quarter mile and sit for up to 30 minutes. Imaging of

Plaintiff’s spine in April 2015 revealed, among other things “left facet hypertrophy and mild

resulting anterolisthesis,” “mild central canal stenosis,” “moderate left neural foraminal

narrowing,” and “extensive facet hypertrophy” with “some bulging,” as well as some scoliosis.

(PageID.39.)

        Plaintiff received a facet block in May 2015 but denied that it gave her any pain relief on

follow-up. (PageID.39.) A lumbar CT scan in October 2015 showed “lumbar spondylosis, most

significant at L5-S1, with grade 1 degenerative listhesis at S1, bilateral neural foraminal stenosis

and mild central stenosis at L4-5 and L5-S1.” (Id.) In January 2016, “imaging noted active disc

degeneration at T11-12 and lower lumbar facet arthrosis with active bone remodeling.” (Id.)

Plaintiff underwent a lumbar decompression and fusion in January 2016. (Id.) At the hearing,

Plaintiff testified that she had continued back pain, could not lift over 10 pounds, and “reported

bad days at least twice per week where she does not do anything.” (Id.) The ALJ also noted that,

at the hearing, Plaintiff’s husband testified that her activity declined after the onset date. (Id.)

        The ALJ stated that Plaintiff’s medically determinable impairments could reasonably be

expected to cause her symptoms, but stated that her “statements concerning the intensity,

persistence and limiting effects of these symptoms are not fully supported for the reasons explained

in this decision.” (PageID.39.) He went on to state that her “alleged restrictions are supported by

consistent treatment notes, radiology imaging, surgical treatment notes, and impaired physical




                                                   5
   Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.915 Page 6 of 12



examinations.” (Id.) He also found that she had greater limitations than what a medical consultant

had indicated in his residual functional capacity assessment. (Id.)

       The ALJ found that Plaintiff was unable to perform her past relevant work as a cake

decorator (PageID.40) at which point the burden of proof shifted to the Commissioner to establish

by substantial evidence that a significant number of jobs exist in the national economy that Plaintiff

could perform, her limitations notwithstanding. See Richardson, 735 F.2d at 964. While the ALJ

is not required to question a vocational expert on this issue, “a finding supported by substantial

evidence that a claimant has the vocational qualifications to perform specific jobs” is needed to

meet the burden. O’Banner v. Sec’y of Health, Ed. & Welfare, 587 F.2d 321, 323 (6th Cir. 1978).

This standard requires more than mere intuition or conjecture by the ALJ that the claimant can

perform specific jobs in the national economy. See Richardson, 735 F.2d at 964. Accordingly,

ALJs routinely question vocational experts in an attempt to determine whether there exist a

significant number of jobs that a particular claimant can perform, her limitations notwithstanding.

Here, the ALJ questioned a vocational expert.

       The vocational expert reported that there existed approximately 80,000 jobs nationally that

an individual with Plaintiff’s RFC could perform despite her limitations. (PageID.41.) This

represents a significant number of jobs. See, e.g., Taskila v. Comm’r of Soc. Sec., 819 F.3d 902,

905 (6th Cir. 2016) (“[s]ix thousand jobs in the United States fits comfortably within what this

court and others have deemed ‘significant’”). Accordingly, the ALJ concluded that Plaintiff was

not entitled to disability benefits while age 49 or younger.

       As of August 10, 2016, when Plaintiff turned 50, her age category changed, and the ALJ

determined that “a finding of ‘disabled’ is reached by direct application of Medical Vocational

Rule 201.14.” (PageID.41.) That rule essentially states that, if a claimant is between the ages of



                                                  6
   Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.916 Page 7 of 12



50 and 54, has a high school education, cannot perform skilled work, and has no transferable skills

based on her past work, then the claimant must be found disabled.

       1. Discussion of Treating Physician

       Here, Plaintiff is correct that the ALJ rejected a treating physician’s opinion without

sufficient explanation.

       Before the onset of the claimed disability on September 22, 2013, Dr. van der Harst had

noted that Plaintiff needed accommodation from her job at Meijer, including that she needed an

elevated work surface and to decrease bending “for any continued trial of work with her significant

pain.” (PageID.577, 582.) Dr. van der Harst noted that Plaintiff had difficulty standing one hour,

sitting a half hour, and hand numbness, and that a month of physical therapy had enabled Plaintiff

to work briefly, but that she had been off work for ten additional days. (PageID.580.) On July 10,

2013, Dr. van der Harst stated that Plaintiff was working with her employer to find an

accommodation for her work space and noted that Plaintiff reported that when she walks her back

“gives out” and she “experiences stumbling.” (PageID.591.) In August of 2013, Dr. van der Harst

noted that Plaintiff was continuing to work full time despite her symptoms and without an adaptive

elevated work surface from her employer. (PageID.594.)

       On September 23, 2013, Dr. van der Harst reported that Plaintiff had had an unusually busy

day at work that involved bending unnaturally to a low height table that had not been corrected by

her ergonomic request, and her movements had involved a lot of twisting. (PageID.597.) That

“twisting and burning produced aching pain in her back with progressive spasms and difficulty

standing,” resulting in severe pain. (Id.) Dr. van der Harst noted that Plaintiff needed to be off

work for two weeks for physical therapy and medication, including Vicodin and Flexiril, which

caused her to feel sedated. As a result, she was not allowed to drive. (Id.) Dr. van der Harst noted



                                                 7
   Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.917 Page 8 of 12



that Plaintiff “is restricted in bend, twist, lift and carry ten pounds, and prolonged standing due to

spasms and pain.” (Id.) She also stated that Plaintiff could not return to her job as a cake decorator

without ergonomic accommodation to avoid bending, twisting, and lifting. (Id.)

        On October 9, 2013, Dr. van der Harst once again stated that Plaintiff could not be required

to bend or twist and was limited to “15 pounds material handling,” although she encouraged that

Plaintiff walk up to two hours per day. (PageID.607.) On October 28, 2013, Dr. van der Harst

noted that Plaintiff reported that she had severe back pain when she stands or walks, but could sit

for up to an hour, depending on the chair, but obtained relief by lying down. (PageID.612.) Dr.

van der Harst recommended that Plaintiff should be treated with physical therapy and that after a

month she would “consider bracing, and any work accommodations needed for her tall stature at

employment. If workstation is unable to be changed, alternative work assignments on a temporary

basis could be considered.” (PageID.612.)

        On December 2, 2013, Dr. van der Harst once again restricted Plaintiff from work “due to

impairments in sit, stand, walk and all material handling.” (PageID.618.) On December 12, 2013,

she suggested a surgical evaluation and noted that Plaintiff had fewer episodes of severe back pain

“since stopping physical therapy, maintaining restrictions for 10 pounds handling and no

bend/twist.” (PageID.636, 639.) She also stated that Plaintiff was “[r]estricted off work due to

impairments in sit, stand, walk and all material handling,” required “no bend [and] twist,” and

advised “caution in driving motor vehicle on Vicodin and with current pain levels.” (PageID.639,

642.)

        Dr. van der Harst continued to note impairments such as “lumbar mobility, comfort,

strength requiring 10 pounds material handling restriction, no bend, twist, or standing greater than

20 minutes” consistently throughout the period during which Dr. van der Harst examined Plaintiff.



                                                  8
    Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.918 Page 9 of 12



(See, e.g., PageID.657 [January 15, 2014], 663 [February 26, 2014], 678 [March 18, 2014], 681

[April 8, 2014].) Other notes discuss an acute back spasm and pain resulting in even more

restriction. (See PageID.660 [January 29, 2014].) On April 8, 2014, Dr. van der Harst noted that

Plaintiff could not return to work as a cake decorator due to “permanent restrictions in lumbar

bending/twisting,” but “[p]otential for return to sedentary work is good.” (PageID.681.) In May

of 2014, Dr. van der Harst discusses improved symptoms but continued restriction in bending and

twisting or handling greater than 10 pounds and noted that Plaintiff needed to alternate sitting (10

minutes), standing (20 minutes), and walking (10 minutes). (PageID.685, 687.) Dr. van der Harst

set out similar restrictions in October 2014. (PageID.703.)2

       The treating physician doctrine recognizes that medical professionals who have a long

history of caring for a claimant and her maladies generally possess significant insight into her

medical condition. See Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must,

therefore, give controlling weight to the opinion of a treating source if: (1) the opinion is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques,” and (2) the

opinion “is not inconsistent with the other substantial evidence in the case record.” Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R. § 404.1527). That

deference is appropriate, however, only where the opinion “is based upon sufficient medical data.”

Miller v. Sec’y of Health & Human Servs., 1991 WL 229979, at *2 (6th Cir. Nov. 7, 1991) (citation

omitted). The ALJ may reject the opinion of a treating physician where it is unsupported by the

medical record, merely states a conclusion, or is contradicted by substantial medical evidence. See




2
  Notably, a lumbar fusion was performed in January 2016, and Dr. John Keller’s notes on April
14, 2016, state that Plaintiff’s back and lower extremity pain was improving, and she was “going
to slowly wean from her chair-back brace.” (PageID.749.)
                                                 9
   Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.919 Page 10 of 12



Cohen, 964 F.2d at 528; Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286-87 (6th Cir.

1994).

         If an ALJ accords less than controlling weight to a treating source’s opinion, the ALJ must

give “good reasons” for doing so. Gayheart, 710 F.3d at 376. Those reasons must be “supported

by the evidence in the case record, and must be sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s medical opinion and

the reasons for that weight.” Id. This requirement “ensures that the ALJ applies the treating

physician rule and permits meaningful review of the ALJ’s application of the rule.” Id. (citation

omitted). Simply stating that the physician’s opinions “are not well-supported by any objective

findings and are inconsistent with other credible evidence” is, without more, too “ambiguous” to

permit meaningful review of the ALJ’s assessment. Id. at 376-77.

         If the ALJ affords less than controlling weight to a treating physician’s opinion, the ALJ

must still determine the weight it should be afforded. Id. at 376. In doing so, the ALJ must

consider the following factors: (1) length of the treatment relationship and frequency of the

examination, (2) nature and extent of the treatment relationship, (3) supportability of the opinion,

(4) consistency of the opinion with the record as a whole, (5) the specialization of the treating

source, and (6) other relevant factors. Id. (citing 20 C.F.R. § 404.1527). While the ALJ is not

required to explicitly discuss each of these factors, the record must nevertheless reflect that the

ALJ considered those factors relevant to his assessment. See, e.g., Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007); Undheim v. Barnhart, 214 F. App’x 448, 450 (5th Cir. 2007).

         Although the ALJ reviewed Plaintiff’s medical records and impairments, he never

discussed Dr. van der Harst’s opinions, conclusions, or restrictions. (PageID.38-39.) The ALJ

found that Plaintiff’s RFC included the ability to “occasionally bend, turn, crouch, stoop, climb,



                                                 10
   Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.920 Page 11 of 12



crawl, and kneel.” (PageID.38.) This determination appears to be contrary to Dr. van der Harst’s

consistent restrictions on bending and twisting, as well as her other discussions of Plaintiff’s

impairments, including that she sometimes would be required to lie down to relieve pain, could

not drive, or would be absent due to pain or treatment.

       The Commissioner argues that the ALJ’s assessment was nonetheless supported by

substantial evidence and that there were sufficient jobs present in the national economy even

considering Dr. van der Harst’s limitations. (PageID.891.) However, Dr. van der Harst limited

Plaintiff more severely at times than simply to no bending and twisting. Because the ALJ does

not discuss the weight assigned to Dr. van der Harst’s opinion of Plaintiff’s impairments at all, the

Court is unable to determine whether he adequately considered her opinions in determining

Plaintiff’s RFC, and whether his RFC determination would change as a result of his consideration

of the treating physician’s opinions. As a result, the Court will remand for additional analysis.

       2. Determination regarding Plaintiff’s Statements

       Plaintiff also correctly argues that the ALJ did not explain his basis for not crediting

Plaintiff’s statements regarding her symptoms. (PageID.873.) Although the ALJ here stated that

“the claimant’s statements concerning the intensity, persistence and limiting effects of [her]

symptoms are not fully supported for the reasons explained in this decision” (PageID.39), he does

not explain his reasons for that finding at any other point in the opinion.

       For decisions made on or after March 28, 2016, the ALJ evaluates a plaintiff’s statements

concerning the intensity, persistence, and limiting effects of symptoms of an alleged disability

under SSR 16-3p. SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). SSR 16-3p superseded SSR

96-7p, 1996 WL 374186 (July 2, 1996), which required the ALJ to evaluate the overall credibility

of a plaintiff’s statements. SSR 16-3p explains that an ALJ’s decision must “contain specific



                                                 11
   Case 1:19-cv-00130-SJB ECF No. 16 filed 05/14/20 PageID.921 Page 12 of 12



reasons for the weight given to an individual’s symptoms, be consistent with and supported by the

evidence, and be clearly articulated so that the individual and any subsequent reviewer can assess

how the adjudicator evaluated the individual’s symptoms.” 2017 WL 5180304, at *10.

        While this Court does not revisit credibility findings (or, pursuant to SSR 16-3p, the

consistency of a plaintiff’s statements) “absent compelling reason,” the ALJ did not set out a

sufficient basis for this Court to review that determination. Ritchie v. Comm’r of Soc. Sec., 540 F.

App’x 508, 511-12 (6th Cir. 2013). Therefore, the Court will remand for further analysis on that

issue, as well.

                                         CONCLUSION

        Because remand is required on these issues, the Court will not address the other arguments

Plaintiff raises. For the reasons articulated herein, the Court concludes that the ALJ’s decision is

not supported by substantial evidence. Accordingly, the Commissioner’s decision is vacated and

the matter remanded for further factual findings pursuant to sentence four of 42 U.S.C. §

405(g). A judgment consistent with this opinion will enter.


Dated: May 14, 2020                                            /s/ Sally J. Berens
                                                              SALLY J. BERENS
                                                              U.S. Magistrate Judge




                                                12
